Citation Nr: 1244459	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-42 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from May 1993 to May 1995.  

This case was previously before the Board of Veterans' Appeals (Board) in February 2012, at which time it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for breathing problems, claimed as the residuals of asbestos exposure.  Thereafter, the case was returned to the Board for further appellate action.

In June 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  The Veteran testified that his respiratory problems included obstructive sleep apnea which had first been manifested in service.  He also testified that he had breathing difficulties as a result of his exposure to asbestos in the Navy.  

Although a claimant may identify a particular condition on the claims form accompanying his application for VA benefits, the scope of the claim is not limited only to the condition stated.  Rather, it must be considered a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue as entitlement to service connection for a chronic respiratory disorder, as such characterization will better reflect the scope of the Veteran's claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that still-additional development is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the AMC for such development.  VA will notify the appellant if further action is required.
REMAND

VA medical records currently on file reflect the Veteran's VA treatment from April 2008 through February 2012.  During that time, he not only received treatment at the Fayetteville VA Medical Center (MC) in Fayetteville, Arkansas, but also at VAMCs in Little Rock, Arkansas and Kansas City, Missouri.  

In statements received in June 2011, the Veteran's mother, wife, ex-wife, and sister, reported that during service, they noticed that the Veteran began to experience breathing problems and difficulty with snoring and that he also currently experiences interruptions in his breathing during sleep.  

Pursuant to its February 2012 remand, the Board received the Veteran's records from the Social Security Administration, as well as additional VA treatment records.  In those records, the Veteran reported that he had first visited the VAMC in Fayetteville, Arkansas for treatment in 1995.  In April 2008, it was noted that chest X-rays taken by VA were reportedly unchanged from those taken in June 2005.  Such evidence suggest that there may be outstanding records reflecting the Veteran's VA treatment back to service.  They could well be relevant to the Veteran's claim.

The Veteran's VA treatment records received after the Board's remand, such as those dated in October 2011, also show that the Veteran has sleep apnea for which he has been issued a CPAP machine.  

To date, the Veteran has not had a VA examination to determine the nature and etiology of any respiratory disorder found to be present.  

In view of the foregoing, the case is REMANDED for the following actions:

1.  Request that the Veteran furnish the name and address of all health care providers, VA and non-VA, who have treated him since service for respiratory problems.  Also request that he provide the dates of such treatment.  Then request records of any reported treatment directly from the health care providers identified by the Veteran.  This must include any and all records reflecting the Veteran's treatment since April 1995 at the VAMC in Fayetteville, Arkansas.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the records are held by a department or agency affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

If the requested records are believed to be held by an entity unaffiliated with the federal government, and those records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  When the actions above have been completed to the extent possible, schedule the Veteran for a respiratory examination to determine the nature and etiology of any respiratory disorder(s) found to be present.  All indicated tests and studies must be performed, and any necessary consultations must be scheduled.
The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must identify and explain the elements associated with each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (a 50/50 chance or greater) that any currently diagnosed respiratory disorder, to include sleep apnea, is the result of disease or injury incurred in or aggravated by service.  In so doing, the examiner must state how and why he or she reached the decision they did.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2012).  

A copy of the notice informing the Veteran of the date, time, and place of the examination must be associated with the claims folder.  If such notice was returned as undeliverable that fact must be noted in writing and also associated with the claims folder.  

3.  When the actions requested above have been completed to the extent possible, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for a respiratory disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



